Citation Nr: 0421231	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  00-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty in the military from May 
1963 to June 1969 and from January 1970 to July 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the veteran's claim for service 
connection for a psychiatric disorder - inclusive of PTSD.

A personal hearing was held before the undersigned Veterans 
Law Judge (VLJ) in October 2002.  A transcript of the 
proceeding is of record.  During the hearing, the veteran 
submitted additional private clinical records concerning 
evaluation and treatment that he had received for his current 
psychiatric disabilities, as well as a list of his current 
medications.  These additional records have been considered 
by the RO.  

In March 2003, the Board issued a decision denying the 
veteran's claim for PTSD.  And in August 2003, the Board 
remanded the claim for psychiatric disorders other than PTSD 
to the RO for further development and consideration.  
These other psychiatric disorders included a generalized 
anxiety disorder (GAD), major depression, a bipolar disorder, 
etc.  The RO since has continued to deny service connection 
for these conditions, and only they remain on appeal.




FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim for service connection for an acquired 
psychiatric disorder, and of whose responsibility-his or 
VA's, it was for obtaining this supporting evidence, and all 
evidence relevant to this claim has been obtained. 

2.  The veteran's psychiatric disorder was first diagnosed 
many years after service, and no persuasive medical evidence 
causally relates this condition to his period of active duty 
service - including claimed stressful events in Vietnam.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It since has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
In addition, regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  
The Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the issue on appeal.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).



The Act and implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

In this case, the initial AOJ (RO) decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The United 
States Court of Appeals for Veterans Claims (Court) recently 
withdrew its opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) ("Pelegrini I") and issued another decision in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) ("Pelegrini II") in its stead.  Pelegrini II held, in 
part, that when a VCAA notice, as required by 38 U.S.C. § 
5103(a), was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a), 3.159(b)(1) 
because an initial AOJ adjudication already had occurred.  
Pelegrini II, slip op. at 14-15.  Instead, the appellant has 
the right to subsequent VCAA content-complying notice and 
proper VA process.  Id. 

The Court's decision in Pelegrini II also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini II, slip op. at 11.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  But see VA 
General Counsel (OGC) Opinion Prec. 1-2004 (Feb. 24, 2004) 
(§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
of the Department.  38 U.S.C.A. § 7104(c).

In the present case, regarding the issue of entitlement to 
service connection for an acquired psychiatric disorder, a 
substantially complete application was received in September 
1998.  Thereafter, in a rating decision dated in October 
1999, the RO denied the claim.  The veteran appealed.  And in 
January 2002 letters, the RO provided him notice regarding 
what information and evidence was needed to substantiate his 
claim, as well as what information and evidence needed to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession pertaining to his claim.  A supplemental 
statement of the case (SSOC) issued in June 2002 again 
informed him of the evidence and information necessary to 
substantiate his claim, the information and evidence that he 
should submit personally, and the assistance that VA would 
provide in obtaining evidence and information in support of 
his claim - if identified.  38 U.S.C.A. § 5103(a); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The notices provided the appellant in the January 2002 
letters, and the June 2002 SSOC prior to the transfer and 
certification of his case to the Board cured any defect with 
respect to the timing of the VCAA notice.  And the content of 
the notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After notice was 
provided, the case was readjudicated, as evidenced by the 
June 2002 and November 2003 SSOCs.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, the subsequent VA action cured any 
defect with respect to the timing of the VCAA notice, and to 
decide the appeal would not be prejudicial error to him.  See 
Pelegrini II, supra.

The relevant records identified by the veteran have been 
obtained, including his complete Social Security 
Administration (SSA) file.  In addition, as mentioned, he was 
provided a hearing before this VLJ of the Board at the RO.  
And he underwent a VA medical examination to determine the 
etiology of his psychiatric disorder.  38 U.S.C.A. 
§ 5103A(d).

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claim, no further development pursuant 
to the VCAA is required.  Wensch v. Principi, 15 Vet. App. 
362 (2001), citing Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (The Secretary is not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.").  Accordingly, the 
Board will proceed with adjudication of the claim.

Governing Laws, Regulations and Legal Analysis

The veteran's Department of Defense Form 214s (DD Form 214s), 
reports of discharge from service, and his other military 
personnel records confirm that he served in Vietnam from 
March 1966 to March 1967 and from October 1967 to October 
1968.  His primary military occupational specialty (MOS) in 
Vietnam was a stock control account specialist, which mainly 
involved acting as a supply handler, quartermaster supply 
specialist, and/or utility helper.

An entry in the veteran's service medical records dated in 
March 1965 shows that he presented to a service department 
clinic seeking psychiatric help with problems that included 
financial difficulties.  It is not shown whether he was 
thereafter referred to a mental health specialist.  However, 
in November 1966, he was again noted to have presented to a 
service treatment facility with complaints of being extremely 
anxious over the past few days without any adequate reason.  
It was noted that he had no family or financial problems at 
that time, as well as no history of anxiety or depression.  
An objective mental status examination was unremarkable and 
anxiety was diagnosed. Thereafter, he was seen at a service 
department mental health clinic for "personal difficulties."  
He was noted to have been returned to duty with no limitation 
by a service department social work specialist.  During a 
comprehensive periodic examination provided the veteran in 
January 1970 for purposes of 
re-enlistment in connection with his latter period of 
service, a clinical evaluation found no psychiatric 
abnormalities.  On a contemporaneous report of medical 
history in connection with that examination, he specifically 
denied any past or present history of nervous trouble of any 
sort.  Similar clinical findings and history were obtained on 
a service department examination in December 1978 provided to 
him for retention in the United States Army Reserves.

Private mental health outpatient treatment records starting 
in August 1997 noted that the veteran was referred for 
treatment by his employer because the veteran's depression, 
frustration, and stress were affecting his job performance.  
The initial diagnosis was major depression.  Subsequent 
diagnoses included PTSD; dysthymic disorder, late onset; rule 
out explosive disorder, not otherwise specified; and ethanol 
abuse, in remission.  

VA outpatient treatment records compiled between March and 
September 1998 show that, in March 1998, the veteran received 
a provisional diagnosis of PTSD by a VA mental health 
clinician.  The examiner noted that a recent flare-up of PTSD 
occurred seven months ago; and that, due to the veteran's 
anger and depression, he lost his job.  A VA physician 
thereafter diagnosed PTSD in April 1998 following a mental 
status examination significant for flashbacks and early 
morning awakenings.  In late April 1998, the veteran 
presented to an initial psychotherapy session with complaints 
of intrusive recollections of his Vietnam service.  It was 
reported by the veteran that he had two tours in the Army 
Infantry in Vietnam and that he was specifically troubled by 
the recollection of killing two Vietnamese children, 
a 5-year-old boy and a 10-year-old girl.  Following mental 
status examination, PTSD again was diagnosed.  Thereafter, 
the veteran received continued psychotherapy for PTSD, as 
well as for dysthymia.  The veteran's stressor was noted in 
related progress notes to be his killing of children in 
Vietnam.  These children on two occasions were identified as 
girls.



When hospitalized by VA in July 1999 for suicidal ideation, 
the veteran was noted to have a history of PTSD, chronic 
depression.  The veteran reported chronic suicidal ideation 
since age 13 following the death of his father, and short 
temper since childhood with violence and street fighting.  It 
also was reported in his clinical history that he had killed 
two teen Vietcong in combat and that he reported experiencing 
daily thoughts about that event, as well as weekly 
nightmares.  The discharge report also noted that the veteran 
never showed signs or symptoms of hallucinosis and showed no 
objective findings of current PTSD symptoms.  In addition, a 
diagnosis of depression, not otherwise specified, with 
suicidal ideation, chronic, versus rule out dysthymia.  The 
veteran was also diagnosed with alcohol abuse, remote and 
rule out personality disorder, history of impulsivity and 
affective instability.  

In October 1999, the veteran was awarded SSA disability 
benefits retroactive to August 1997.  The SSA administrative 
law judge's decision found that, according to the clinical 
evidence of record in the veteran's case, his most 
significant impairment was his history of PTSD accompanied by 
chronic depression.  The administrative law judge noted that, 
"it would appear that this is attributable to a reported 
history of wartime experience in Vietnam, which significantly 
exacerbated well over two decades after the claimant left the 
Armed Forces."  The above-referenced clinical evidence 
included VA psychotherapy progress notes in which the veteran 
had reported the death of two Vietnamese girls and the death 
of a buddy named "[redacted]" who was killed by a claymore mine 
while driving a truck in front of the veteran's truck.  

During a May 1999 psychological evaluation obtained for SSA 
benefits purposes, the veteran had stated that he was seeking 
Social Security benefits because of PTSD and depression.  He 
said his PTSD is related to having killed children in Vietnam 
and that his memories are revived because he lives near 
Southeast Asian families.  The examiner noted on mental 
status examination that, although the veteran believes he has 
PTSD, he described no recurrent severe panic attacks with 
sudden unpredictable onset of intense apprehension, fear, 
terror, or sense of impending doom.  The veteran was noted on 
memory examination to have adequate memory skills.  Following 
mental status examination the examiner noted that the veteran 
had served for two years in Vietnam and now believes he has 
PTSD stemming from memories of having had to kill several 
children there.  He observed that the veteran showed some 
chronic depressive problems, which suggested the presence of 
a dysthymic disorder of late onset.  The examiner added that 
it seemed debatable whether the diagnosis of PTSD is 
adequately established, but that the diagnosis would be 
recognized by history since it has been suggested by his 
treating psychiatrist.  Dysthymic disorder and PTSD, delayed 
onset, by history, were the Axis I diagnoses. 

During a private psychological evaluation by Steven Turchan, 
M.D., in April 2000, the veteran stated that he was always on 
the depressed side.  He said that when he was in Vietnam he 
killed a boy and that his buddy died in his arms.  He said 
the boy was 5 to 7 years old and had grenades tied to him and 
was running through the platoon.  The veteran also stated 
that if he did not shoot the boy, the whole platoon would 
have been destroyed.  It was recorded that the veteran stated 
he still has flashbacks of that event and occasionally 
nightmares.  Following mental status examination, the Axis I 
diagnoses were PTSD, recurrent major depression with 
psychosis, rule out bipolar affective disorder, unlikely, 
generalized anxiety disorder, and alcohol abuse.  

The veteran was hospitalized at a private hospital in March 
2001 for major depression.  

During his personal hearing in October 2002, the veteran 
reported that he was treated in service for emotional 
problems and that he had some mental crisis on his job in 
1997.  He stated that his stressor events in Vietnam 
consisted of witnessing a friend killed in a truck convoy as 
a result of a mine explosion and also watching a little boy 
of approximately 11 or 12 years "get blown away."  With 
respect to his service comrade who purportedly was killed by 
a claymore mine, the veteran testified that he had problems 
remembering that soldier's given name and could only remember 
his nickname and family name.  The veteran also noted that he 
sought mental health treatment in service and that several VA 
medical personnel attributed his psychiatric disorders to 
stressful events in Vietnam.  The veteran's spouse testified 
that she married the veteran in 1980, he has had psychiatric 
problems since then, these psychiatric problems became severe 
in 1997, they have lost friends and the veteran has lost jobs 
due to his psychiatric problems, and these psychiatric 
problems are due to service.  

Dr. Turchan, in a letter dated in May 2003, stated the 
veteran has a diagnosis of bipolar affective disorder, 
depressed with psychotic features versus schizo-affective 
disorder; PTSD; depersonalization disorder; and mixed 
personality disorder features.  The examiner opined that the 
veteran was unemployable due to his psychiatric disorders.  

A VA examination was conducted in June 2003.  The examiner 
stated that the claims file was reviewed.  The examiner noted 
the entries in the veteran's service medical records 
pertaining to his reports of anxiety, as well as the 
subsequent diagnoses and treatment of PTSD and depression.  
The Axis I diagnosis was major depression disorder with 
history of psychotic features, and history of alcohol.  The 
Axis II diagnosis was personality disorder, not otherwise 
specified.  The Axis IV psychosocial stressors were financial 
strain and concerns regarding medical and psychiatric 
symptoms.  The Axis V GAF was 55 reflective of a 
major depressive disorder.

The examiner concluded that the veteran appeared to have 
experienced significant depressive symptoms since 1997, which 
have resulted in continued outpatient treatment and two 
hospitalizations.  It was noted that the veteran had been 
depressed most of his life; there were no indications that he 
had depressive symptoms during his military service either by 
his own report or by the record.  The examiner also noted 
that there was insufficient medical documentation 
to substantiate a diagnosis of bipolar disorder, schizo-
affective disorder, or depersonalization disorder.  The 
examiner also noted that the veteran had several contacts for 
mental health reasons and diagnosed with anxiety in service, 
and was subsequently diagnosed with generalized anxiety 
disorder post service.  However, the examiner noted that the 
veteran has not been diagnosed with generalized anxiety 
disorder in recent years.  In addition, the examiner stated 
that the veteran has had symptomatology since adolescence, 
and continued at various times, even in service.  However, 
based on the veteran's past medical history, a nexus between 
his current psychiatric disorder and service cannot be 
established.  

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Psychoses will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  This presumption is rebuttable 
by probative evidence to the contrary, however.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected unless 
clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The record shows that a psychiatric disorder was first 
identified in 1997, some 22 years after the veteran's service 
in the military had ended.  As a psychiatric disorder was not 
diagnosed until many years following his discharge from 
service, well beyond the one-year presumptive period for 
psychoses, without evidence of continuity of symptomatology 
during the interim, service connection on this basis is not 
warranted.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The Board is mindful of the veteran's hearing testimony 
alleging that several medical personnel have noted that his 
symptoms in service and experiences in Vietnam, in 
particular, played a role in his current psychiatric 
symptomatology as evidenced by the numerous diagnoses of PTSD 
described above.  However, service connection for PTSD was 
denied in a March 2003 decision by the Board and, therefore, 
this issue is no longer before the Board having been decided.

To the extent that any other psychiatric disorder can be 
construed as being attributed to service by medical 
personnel, these individuals relied on the history given by 
the veteran and did not discuss the reasoning upon which the 
assumption was based.  Generally, when a medical opinion 
relies at least partially on the veteran's rendition of his 
medical history, the Board is not bound to accept the medical 
conclusion, as it has no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  See, too, Reonal v. Brown, 5 Vet. App. 458 
(1993).  The Board assigns greater probative weight, instead, 
to the opinion of the VA examiner who conducted the June 2003 
mental status evaluation finding no nexus between the 
veteran's current psychiatric symptomatology and his military 
service - including his tour in Vietnam.  That examiner 
reviewed the veteran's claims file, containing the pertinent 
medical and other evidence, and discussed the reasoning upon 
which the opinion was based.  

It is totally permissible for the Board to assign greater 
probative weight to certain medical evidence, at the expense 
of other evidence suggesting to the contrary, so long as the 
Board provides adequate reasons and bases for doing this.  
See, e.g., Sanden v. Derwinski, 2 Vet. App. 97, 100-01 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  
And medical nexus opinions decline in value where, as here, 
the physician proffering the favorable opinion fails to 
discuss relevant documented pre-service and post-service 
medical history.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).

The other evidence supporting the veteran's claim is his own 
and his spouse's lay statements indicating that his current 
psychiatric disorder was caused by service.  However, as the 
record does not show that either of them has the medical 
expertise or training to determine the etiology of his 
psychiatric disorder, his statements are insufficient to 
prove his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions); 
see also 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).  Thus, these lay statements 
regarding the etiology of the veteran's current psychiatric 
disorder are of little to no probative value, especially in 
light of the objective medical evidence that fails to show 
that a current psychiatric disorder bears any relationship 
whatsoever to his service in the military, including his 
claimed stressors in Vietnam.

So, for these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply and the appeal must be denied.  38 C.F.R. § 3.102; 
see also Schoolman v. West, 12 Vet. App. 307, 311 (1999), 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



